944 So.2d 1270 (2006)
Lisa BABIN
v.
Larry VALLOTTON, Turner Industries, L.L.C., and National Union Fire Insurance Company of Louisiana.
No. 2006-CC-0660.
Supreme Court of Louisiana.
December 15, 2006.
In re Vallotton, Larry et al.; National Union Fire Insurance Company of Louisiana; Turner Industries L.L.C.;  Defendant(s); Applying for Supervisory and/or Remedial Writs, Parish of E. Baton Rouge, 19th Judicial District Court Div. B, No. 522,498; to the Court of Appeal, First Circuit, No. 2006 CW 0004.
Denied.